Exhibit 10.25 Loan Cooperation Agreement Date: August 5, 2010 Lender (Party A) : Fremery Holdings Ltd. 909 North Tower, Concordia Plaza, 1 Science Museum Road, TST East, Kowloon, Hong Kong. Authorized Representative:K.P. Chan Borrower (Party B) : China Armco Metals, Inc. One waters park drive, suite 98, San Mateo CA 94403 Authorize Representative: Kexuan Yao After friendly consultations conducted between Party A and Party B, Party A has agreed to provide loans to Armco & Metawise (HK) Ltd., a Hong Kong based subsidiary of Party B. The terms are as follows: 1. Party A agreed to provide US$1,500,000 (UD Dollars one million five hundred thousand only) to Armco & Metawise (HK) Ltd. With account as follows: Account Name: Armco & Metawise (HK) Ltd. Company Address: 1407 China Resources Building, 26 Harbour Road, Wanchai, Hong Kong Bank Name:Raiffeisen Zentralbank Oesterreich AG (Beijing branch) Full Address of the Bank: 200 Beijing International Club 21 Jianguormenwai Jiajie Beijing 100020 PR, China Bank SWIFT: RZBACNBJ Bank Account Number: 19887 2. Loan Period: One Month 3. Interest: Interest to be 15% annually and 30% annually for the period after one month but maximum not more than 90 days Lender (Party A) : Fremery Holdings Ltd. /s/K.P. Chan Authorized Representative: K.P. Chan Borrower (Party B) : China Armco Metals, Inc. /s/Kexuan Yao Authorized Representative: Kexuan Yao
